Citation Nr: 0301849	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for loss of teeth numbered 
6, 7, 8, 9, and 10 due to trauma, for purposes of treatment 
only.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from November 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the RO 
which denied service connection for the absence of acquired 
teeth.  

As will be discussed hereinbelow, the Board has 
recharacterized the issue on appeal to that which is shown on 
the first page of this decision, to more accurately reflect 
the appropriate adjudicatory consideration of the veteran's 
claim.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran does not have a dental abnormality which is 
to a combat wound or other inservice dental trauma, nor is 
there evidence that he has a current dental disorder related 
to service, nor is there evidence of circumstances which 
would qualify the veteran for VA dental treatment under any 
category providing for such treatment.  


CONCLUSION OF LAW

Service connection for loss of teeth numbered 6 through 10, 
for purposes of dental treatment only, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5100, 5102, 5103, 
5103A, 1712 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.381 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal at this time.  All 
notification and development actions needed to render a fair 
decision on these issues have been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was informed of what evidence he was expected to provide VA 
and of the evidence that had already been obtained.  Through 
letters dated in May 2001, and September 2001, as well as the 
September 2001 rating decision and the July 2002 statement of 
the case, the RO informed the veteran of the applicable 
criteria necessary to substantiate his claim, and of what 
information needed to be proven in order to prevail in his 
claim for an increased evaluation.  All available service 
medical records have been obtained and associated with the 
claims file.  The veteran has not alleged the presence of any 
additional available evidence which would be pertinent to his 
claim.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of this 
claim. 

Laws & Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(b) (2002).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter.  38 C.F.R. § 3.381(a) (2002).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2002).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2002).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).  

The following will not be considered service connected for 
treatment purposes: (1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.  

The veteran's service entrance examination in November 1943 
showed that he had two carious teeth.  A dental report 
created approximately one week after the veteran entered 
military service showed that teeth numbered 6 through 10 were 
present and that teeth 7, 8, and 9 were capped.  Dental 
records show that teeth numbered 6 through 10 were extracted 
in late December 1943.  Teeth numbered 3 and 31 were 
extracted several days later in January 1944.  Additional 
work was done on several other teeth at that time.  On 
January 29, 1944, the veteran was fitted for partial upper 
acrylic dentures.  The report noted that the veteran had many 
teeth extracted as a result of a fall from a bicycle.  An 
oral examination at that time was essentially negative except 
for the absence of teeth numbered 3, 6, 7, 8, 9, 10, 12, 16, 
19, 30, and 31.  The veteran was fitted for a partial upper 
denture which was necessary to restore dental function.  

Private dental records show that the veteran was treated for 
various dental problems from 1996 to 2001.  The records do 
not provide any probative information for the issue currently 
on appeal.  

The veteran contends that he had five upper front teeth 
extracted during service because he developed an abscess 
after he was hit in the mouth during a mandatory boxing 
exercise in basic training.  In his notice of disagreement, 
received in November 2001, the veteran stated that he fell 
off his bicycle when he was 16 years old and that he had 
chipped two or three of his front teeth which had to be 
capped.  The veteran asserted that he did not have any 
problems with his front teeth at the time he entered military 
service until he was hit in the mouth during boxing 
exercises.  

In the instant case, the competent evidence of record shows 
that the veteran had several teeth extracted less than six 
weeks after he entered military service.  The records 
indicate that the veteran was seen at the dental clinic for a 
prosthesis due to problems with his teeth from a bicycle 
accident prior to service.  There is no indication that he 
had been hit in the mouth or that he suffered any other 
trauma to his face, nor was there any evidence of an abscess 
in any of the teeth extracted.  The records show that the 
veteran had five upper front teeth extracted on December 29, 
1943, and that two additional teeth were extracted about a 
week later.  The records also show that he required 
additional treatment on several other teeth later in January 
1944.  

While the veteran is competent to provide a history of events 
in service that he believes produced an abscess in his front 
teeth he, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 ( 1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  In the 
absence of any objective corroborating evidence that the 
extraction of teeth numbered 6, 7, 8, 9, and 10 in service 
was due to a trauma, the Board finds no basis for granting 
service connection for treatment purposes only.  38 C.F.R. 
§ 3.381(d). 

As indicated above, the law is clear on this matter.  Absent 
evidence showing that the extraction of the veteran's teeth 
less than 180 days after he entered military service was due 
to trauma suffered in service, service connection, for 
purposes of treatment, can not be established by law.  
Service connection could only be established if the 
extractions were performed more than 180 days after the 
veteran entered active military service or if there was 
competent evidence showing that the teeth were extracted due 
to a trauma to the veteran's mouth.  38 C.F.R. § 3.381(d).  
In this case, contrary to the veteran's assertions, there is 
no evidence of record to show that the veteran suffered any 
kind of trauma to his mouth during service.  In addition, the 
extraction of his five front teeth was done less than 180 
days after he entered service.  Therefore, the veteran does 
no meet the criteria to establish service connection under VA 
Regulations.  See 38 C.F.R. § 3.381.  As the law is 
dispositive in this case, the appeal is without legal merit 
and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Service connection for loss of teeth numbered 6, 7, 8, 9, and 
10, for treatment purposes only, is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

